—Application unanimously granted without costs and respondent removed from office of Clerk/Treasurer of Village of Canaseraga. Memorandum: Petitioners commenced this original proceeding pursuant to Public Officers Law § 36 seeking the removal of respondent from the office of Clerk-Treasurer of the Village of Canaseraga. Upon our review of the record, we conclude that respondent engaged in a pattern of intentional misconduct over a two-year period involving the misappropriation of Village funds. That misconduct justifies her removal from office (see, Matter of Abare v Hatch, 21 AD2d 84, 86; see also, Matter of West v Grant, 243 AD2d 815). (Original Proceeding Pursuant to Public Officers Law.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ. (Filed Oct. 28, 1998.)